Citation Nr: 1536821	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability. 

2.  Entitlement to an initial disability rating for service-connected tinnitus in excess of 10 percent.

3.  Entitlement to service connection for a chronic pulmonary condition, to include as due to conceded in-service asbestos exposure.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1966, as well as additional periods of active duty for training (ACDUTRA).

The Veteran's increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) disability rating and granted entitlement to service connection for tinnitus and assigned a 10 percent disability rating.  The Veteran's service connection claim comes before the Board on appeal from a May 2010 rating decision.

The Veteran testified at a June 2015 Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a chronic pulmonary condition, to include as due to conceded in-service asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative at the June 2015 Board hearing that a withdrawal of his appeal for entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability was requested.

2.  On June 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative at the June 2015 Board hearing that a withdrawal of his appeal for entitlement to an initial disability rating for service-connected tinnitus in excess of 10 percent was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating for service-connected tinnitus in excess of 10 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran and his authorized representative withdrew his appeals for entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability and entitlement to an initial disability rating for service-connected tinnitus in excess of 10 percent at the June 2015 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The appeal for entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability is dismissed.

The appeal for entitlement to an initial disability rating for service-connected tinnitus in excess of 10 percent is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a chronic pulmonary condition, to include as due to conceded in-service asbestos exposure.  Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, the evidence of record indicates that the Veteran has a current disability, specifically chronic obstructive pulmonary disease (COPD).  See, e.g., September 2011 VA Examination Report.  In addition, VA has previously conceded that the Veteran was exposed to asbestosis in-service, fulfilling the second element of an in-service event.  See May 2010 Rating Decision and September 2011 Statement of the Case.  The crucial remaining issue is whether there is a nexus between the Veteran's current pulmonary condition and his conceded in-service asbestos exposure.

The Veteran was afforded a VA examination in September 2011.  The examination report noted a diagnosis of COPD and "unrelated to asbestos exposure."  The examination report referenced a pulmonary function test (PFT) and chest x-rays and stated "[t]here is no evidence of asbestosis."  An opinion was provided that the Veteran's "chronic pulmonary condition is not due to asbestosis exposure and is not caused by or the result of his military duty."  Upon review, this opinion does not contain a rationale explaining the conclusion that the Veteran's chronic pulmonary condition is not related to his military service, to include conceded in-service asbestos exposure.  As the September 2011 VA examination report lacked a rationale for its conclusion, the examination is considered inadequate and remand is required for a new VA examination and opinion that addresses whether the Veteran's chronic pulmonary condition is related to his active service, to include conceded in-service asbestosis exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board notes that in an August 2014 statement, the Veteran stated "X-ray pictures do not show a good indication of asbestos fibers.  I have not had a CTSCAN."  To address the Veteran's medical contention, the examiner is also asked to comment on whether a CT scan is medically necessary to address whether the Veteran's chronic pulmonary condition is related to his active service, to include conceded in-service asbestosis exposure, and if so, to conduct such test.

Also, in an August 2014 statement, the Veteran stated that he has "had breathing tests, treadmill and chest X-ray I think once a year."  At the June 2015 Board hearing, the Veteran testified that all of his treatment was through VA and referenced recent medical treatment (including being prescribed an inhaler, a chest x-ray and a PFT).  See June 2015 Board Hearing Transcript, pages 6-9.  As such, while on remand, all outstanding VA treatment records must be obtained.  In this regard, the Board notes that of record are VA treatment records obtained by VA which date to as recently as July 2011.  Also of record are VA treatment records obtained as part of Social Security Administration (SSA) records which date to as recently as October 2008.  When the VA treatment records obtained by VA are compared with the VA treatment records obtained by SSA, it appears that the VA treatment records obtained by VA are incomplete.  As such, while on remand, all outstanding VA treatment records dating from October 2008 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records dating from October 2008.

2.  After completion of above, afford the Veteran an appropriate VA examination to evaluate his chronic pulmonary condition.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's chronic pulmonary condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service asbestos exposure.

The examiner is also asked to comment on whether a CT scan is medically necessary to address the above issue and if so, to conduct such test.  See August 2014 Veteran Statement (stating "X-ray pictures do not show a good indication of asbestos fibers.  I have not had a CTSCAN").  

The examiner must provide a thorough rationale for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


